Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 1 (Figures 1-5) in the reply filed on 2/2/2022 is acknowledged. Applicant indicates that claims 1-9 read on elected species 1. The traversal is on the ground(s) that instead of applying the Unity of Invention rules of the PCT (even though they are recited in the Office Action), the Office Action applies U.S.-specific rules for a species election and refers to figures and description embodiments and not to the claims, inconsistent with the PCT rules.  This is not found persuasive because there is no requirement in the Unity of Invention rules for the Examiner to indicate which species correspond to which claims. The Examiner is only required to identify the species from which an election is to be made. As stated in the Restriction Requirement, Applicant is responsible for identifying the claims readable on the elected species. See MPEP 1893.03(d). Examiner agrees with Applicant that claims 1-9 read on elected Species 1 and claim 10 reads on non-elected Species 2. Claim 10 is withdrawn from consideration at this time. The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, line 14, it appears “is open to make enable” should be “is open to enable”.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jeng (US 5,180,079) in view of Perez (US 2018/0044069).
Regarding claim 1, Jeng discloses a device (shown in Fig. 4) capable of holding and presenting an ice cream, comprising: a first container (container formed from 301/300) capable of containing ice cream, incorporating: a base (at 301) capable of supporting ice cream, a hollow rod (at 305) extending between an upper end and a lower end at the base, the upper end and the lower end being open (as shown in Fig. 4); a second container (container formed by 303/302) to be sealed by the base of the first container; and a tube (at 306) independent of the first container and of the second container insertable into the hollow rod to form a suction channel capable of drawing a liquid contained in the second container. Jeng discloses the claimed invention except for the closure member.
However, Perez teaches a container (100) comprising a hollow member (at 112) for dispensing contents, wherein the upper end of the hollow member has a closure member (1281 in Fig. 1) for closing the upper end, wherein the closure member is movable from a closed position (as shown in Fig. 2) to an open position (as shown in Fig. 1) in which the hollow member is open to enable consumption of contents of container, for the purpose of inhibiting and enabling access to the contents ([0040]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the device of Jeng with a closure member as taught by Perez in order to allow for closing the container when not in use to inhibit access to the contents.
Regarding claim 4, Jeng discloses the second container comprises a body (at 303 in Fig. 3) having a bottom (bottom horizontal wall of 303 in Fig. 4) wherefrom extends a peripheral wall (at 303 in Fig. 4), and an upper wall (horizontal wall directly below 307 in Fig. 4), opposite the bottom and having an opening for introducing the tube into the second container (as shown in Fig. 4).

Regarding claim 1, Jeng discloses a device (shown in Fig. 4) capable of holding and presenting an ice cream, comprising: a first container (container formed from 301/300/302) capable of containing ice cream, incorporating: a base (at 301/302) capable of supporting ice cream, a hollow rod (at 305) extending between an upper end and a lower end at the base, the upper end and the lower end being open (as shown in Fig. 4); a second container (container 303) to be sealed by the base of the first container; and a tube (at 306) independent of the first container and of the second container insertable into the hollow rod to form a suction channel capable of drawing a liquid contained in the second container. Jeng discloses the claimed invention except for the closure member.
However, Perez teaches a container (100) comprising a hollow member (at 112) for dispensing contents, wherein the upper end of the hollow member has a closure member (1281 in Fig. 1) for closing the upper end, wherein the closure member is movable from a closed position (as shown in Fig. 2) to an open position (as shown in Fig. 1) in which the hollow member is open to enable consumption of contents of container, for the purpose of inhibiting and enabling access to the contents ([0040]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the device of Jeng with a closure member as taught by Perez in order to allow for closing the container when not in use to inhibit access to the contents.
 	Regarding claim 6, Jeng discloses the first container comprises a receptacle formed by a bottom (horizontal wall directly below 307 in Fig. 4) and a peripheral wall (at 301 in Fig. 4) extending from the bottom, the base having a drip gutter (within 302 in Fig. 4) capable of receiving an end of the peripheral wall of the receptacle to form a closed volume between the receptacle and the base.
Regarding claim 9, Jeng discloses the hollow rod comprises a retainer (inner surface of the rod) capable of retaining the tube in the hollow rod.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Jeng (US 5,180,079) in view of Perez (US 2018/0044069) as applied to claim 1 above, and further in view of Duch (US 7,437,990). As described above, Jeng-Perez discloses the claimed invention except for the closure member being a rod having a first solid end insertable into the hollow rod of the first container from the lower end until the upper end is closed. However, Duch teaches a container device (See Figs. 2-3) comprising a hollow rod (36) having an upper end and a lower end, wherein the device is provided with a rod (42) having a first solid end (top end of 42 in Fig. 3) insertable into the hollow rod of the container from the lower end until it reaches the upper end, wherein the rod has first and second lugs (left and right tabs at the lower end of 42 in Fig. 3) located at a second end opposite the first end, for handling the rod, for the purpose of allowing the user to stir the container contents. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the device of Jeng-Perez with a rod as taught by Duch in order to allow the contents to be stirred, if desired.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jeng (US 5,180,079) in view of Perez (US 2018/0044069) as applied to claim 4 above, and further in view of Ruhlman (US 6,027,392). As described above, Jeng-Perez discloses the claimed invention except for the membrane seal. However, Ruhlman teaches a device (shown in Figs. 1-2) comprising a first container (at 20 in Fig. 2) and a second container (at 14 in Fig. 2), wherein the second container has an opening (at 30) at the upper wall (28), and wherein the second container opening is provided with a membrane seal (at 31b) for the purpose of closing the opening when not in use. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the device of Jeng-Perez with a seal as taught by Ruhlman in order to close the opening when not in use for prohibiting inadvertent access.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jeng (US 5,180,079) in view of Perez (US 2018/0044069) as applied to claim 4 above, and further in view of Zoss et al. (US 8,485,378). As described above, Jeng-Perez discloses the claimed invention except for the peripheral groove and ring hook on the second container and base, respectively. However, Zoss teaches a device (See Fig. 5i) comprising a first container (at 272/273) and a second container (at 274), wherein a peripheral wall of the second container has a peripheral groove (groove between threads 298) located at an upper end and a base of the first container comprises a ring hook (at 299) insertable into the peripheral groove of the second container to  seal the first container by the base, for the purpose of forming a liquid-tight seal (column 20, lines 16-26). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the device of Jeng-Perez with a peripheral groove and ring hook on the second container and base, respectively, as taught by Zoss in order to form a liquid-tight seal.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jeng (US 5,180,079) in view of Perez (US 2018/0044069) as applied to claim 1 above, and further in view of Cha (US 2006/0243725). As described above, Jeng-Perez discloses the claimed invention except for the hollow rod having at least one gusset. However, Cha teaches a device (See Fig. 1c) comprising a first container (shown in Fig. 1a) and a second container (at 5 in Fig. 1c), wherein the first container has a hollow rod (at 10 in Fig. 1c) extending from a base thereof, wherein the first container has gussets (at 3 in Fig. 1c) to position the hollow rod, for the purpose of allowing the tube (straw 17) to lean aside for allowing the user to finish the contents of the second container ([0010] and [0024]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first container of Jeng-Perez with gussets between the base and hollow rod as taught by Cha in order to allow for leaning of the tube for easier finishing of the contents.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735